Citation Nr: 0839940	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  05-28 052	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher rating for degenerative arthritis 
of the cervical spine, rated 0 percent disabling prior to 
March 20, 2004, and 10 percent disabling from March 20, 2004. 

2.  Entitlement to an increased (compensable) rating for 
sinusitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel
INTRODUCTION

The veteran served on active duty from August 1983 to 
September 1993, and from March 2003 to March 2004.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 and subsequent rating 
decisions from the Waco, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO). 

The veteran was scheduled to appear for a videoconference 
hearing in October 2008.  However, he failed to report for 
this hearing and provided no explanation for his failure to 
report.  His hearing request, therefore, is deemed withdrawn.


FINDING OF FACT

On October 23, 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification through the 
veteran's authorized representative that a withdrawal of this 
appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant's authorized representative have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  The appellant, 
through his authorized representative, has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.






		
RONALD W. SCHOLZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


